Citation Nr: 1747952	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 19, 2007. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969, with service in the Republic of Vietnam.  His decorations include the Purple Heart Medal and the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

The Veteran withdrew his request to provide testimony before an undersigned Veterans Law Judge in December 2015.  38 C.F.R. § 20.704(d). 

By way of background, the Board granted entitlement to TDIU in a September 2011 decision.  The RO then issued an October 2011 rating decision assigning an effective date of May 21, 2009 for the grant of TDIU.  The Veteran disagreed with the assigned effective date.  The Board, in an April 2016 decision, granted an earlier effective date of April 19, 2007 and denied an effective date earlier than April 19, 2007.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 order, the Court granted an Amended Joint Motion for Partial Remand (JMR) that vacated the portion of the Board's decision that denied TDIU prior to April 19, 2007 and remanded it to the Board for consideration consistent with the terms of the JMR.  In March 2017, the Board remanded the issue of TDIU prior to April 19, 2007 in order for the Veteran to submit additional information regarding his employment and income history.  


FINDING OF FACT

The Veteran engaged in marginal employment prior to April 19, 2007.   




CONCLUSION OF LAW

Effective September 30, 2004, the criteria for TDIU have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an effective date earlier than April 19, 2007 for the grant of entitlement to TDIU on the basis that his service-connected disabilities prevented him from obtaining and maintaining substantially gainful employment for the entirety of the appeal period.  Specifically, he contends that although he was self-employed prior to April 19, 2007, his self-employment was marginal employment rather than substantially gainful employment.  

In the instant case, the appeal period begins on September 30, 2004, the date VA received the claim for entitlement to TDIU.  See December 2016 JMR; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion").      

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.34l, 4.16(a).  

For the entirety of the appeal period, the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) as his service-connected disabilities include a 50 percent rating for post-traumatic stress disorder (PTSD) prior to June 9, 2008, a 20 percent rating for a right shoulder disability, a 20 percent rating for low back disability, a 10 percent rating for right leg varicose veins, and a 10 percent rating for left leg varicose veins.   
The evidence of record shows that the Veteran's PTSD symptoms impact his ability to communicate with other individuals and interact with authority figures.  He also experiences anger outbursts and mistrust.  His orthopedic disabilities also prevent him from sitting in a chair for extended periods of time.  A March 2006 letter from the Veteran's doctor states that he is not capable of maintaining gainful employment, in part, due to his service-connected disabilities.  A September 2006 VA examination report also states that the PTSD symptoms factored into his loss of employment over the years.  Although some VA mental health treatment records note that the Veteran is able to work, it appears that these statements were made without consideration of the aggregate impact of the Veteran's service-connected disabilities.  Thus, after resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected disabilities, in the aggregate, prevent him from obtaining and maintaining substantially gainful employment.      

As the Veteran meets the schedular requirements pursuant to 38 C.F.R. § 4.16 (a) and his service-connected disabilities prevent him from engaging in substantially gainful employment, the determinative inquiry in the instant case is whether the Veteran was employed on a substantially gainful basis prior to April 19, 2007.  

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16 (a).

The Veteran reports that prior to April 2007 he was self-employed and that he owned two companies that were not successful due to the symptoms of his service-connected disabilities, especially his PTSD.  He states that he had difficulties interacting with other individuals, including clients, and that he did not have the energy level to maintain the businesses.  Moreover, he essentially contends that he could not work for other individuals and that he had to be his own boss.  He states that he disbanded his businesses prior to 2006.  The Veteran submitted tax returns from 2004 which show negative returns from his two businesses.  

As was discussed above, the appropriate standard for entitlement to TDIU is not whether a veteran is able to obtain any employment or to maintain marginal employment.  See Moore, 1 Vet. App. at 358.  Rather, the standard is whether a veteran can obtain and maintain substantially gainful employment.  Although the Veteran has remained self-employed during the appeal, the evidence does not show that such employment is more than marginal.  Given his repeated reports that his businesses were not financially successful and that being his own boss allowed him to maintain some ability to work, and in light of the 2004 tax returns, the Board finds that this particular Veteran engaged in only marginal employment for the entirety of the appeal period prior to April 19, 2007.  Thus, after resolving reasonable doubt in favor of the Veteran, entitlement to TDIU effective September 30, 2004 is warranted.          


ORDER

Entitlement to TDIU effective September 30, 2004 is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  





____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


